Title: To John Adams from John Jay, 6 September 1785
From: Jay, John
To: Adams, John


          
            Dear Sir
            Office for foreign Affairs 6th: September 1785
          
          My last to you was of the 26th: Ultimo, in which I mentioned the Dates of the Letters with which you had honored me, and the Receipt of which then remained unacknowledged—none from you have since arrived.—
          
          I have now the Honor of transmitting to You herewith enclosed a Copy of an Act of Congress of the 18th: Ultimo— it contains a Correspondence between the Governor of Massachusetts and Capt. Stanhope the Commander of a british Frigate.—
          The Stile of the Captain’s Letters being very reprehensible occasioned the Application to Congress which produced the Act in Question and I am persuaded that the Views of Congress in directing it to be communicated to the british Minister will be promoted by the Manner in which you will do it.—
          The frequent Solecisms observable for some Years past in the Politics of the Court of London, render it exceedingly difficult to divine how they will think and act under almost any given Circumstances.—
          It is manifestly as much their Interest to be well with us, as for us to be well with them and yet the Gratification of Resentments occasioned by Disappointment, seems to take the Lead of more elevated and useful principles of Action.—
          They expect much from the Trade of America, and yet they take Pains to cut off every Source within their Reach by which we may make Remittances. It is strange that they should wish us to buy, and yet be so industrious to put it out of our Power to pay. Such a System must cause Loss of Money to their Merchants and Loss of Reputation to ours. I wish most sincerely that Credit was at an End, and that we could purchase Nothing abroad but for ready Money. Our Exportations would then be equally profitable, and as our Importations would be diminished, we should have less to pay— domestic Manufactures would then be more encouraged, and Frugality and Œconomy become more prevalent.—
          What Impression the Conduct of Capt. Stanhop[e may] make on the Minister to me appears uncertain—certain however it is, that mutual Civility and Respect must in the Nature of Things precede mutual Benevolence and Kindness. The manner of your Reception and Treatment indicates their Attention to this Consideration and yet the Detention of the Posts, the strengthening their Garrisons in our Neighbourhood, the Encouragement said to be given to Settlers in those Parts and various other Circumstances speak a Language very different from that of Kindness and good Will.—
          They may hold the Posts, but they will hold them as Pledges of Enmity; and the Time must and will come when the Seeds of Discontent, Resentment and Hatred which such Measures always sow, will produce very bitter Fruit.—
          
          I am well informed that some of the Loyalists advise and warmly press the Detention of the Posts. It is strange that Men who for ten Years have done nothing but decieve, should still retain any Credit. I speak of them collectively among them there are Men of Merit; but to my Knowledge some of the most violent, the most bitter and implacable and yet most in Credit are Men who endeavoured to play between both Parties, and vibrated from Side to Side as the Appearance of Success attracted them. Nay the very Accounts of Losses which many of them have presented, afford conclusive Evidence of their Inattention to Truth and common Decency. Such however has been the Infatuation of british Counsels, that what was manifest to others was problematical if not entirely dark to them.—
          As to their present Minister—he has neither been long enough in Administration, nor perhaps in the World, for a decided Judgement to be formed either of his private or public Character. He seems to possess Firmness as well as Abilities and if to these be added Information and comprehensive as well as patriotic Views, he may be worthy of his Father— England will problably be either much the better or much the worse for him
          We are anxious to receive Letters from you on the Subject of the Posts, that in either Event we may be prepared. In the one Case I should think it very justifiable in Congress to take a certain Step that would be longer and more sensibly felt by Britain than the Independence of these States.—
          Mr. Arthur Lee has been elected to the vacant Place at the Board of Treasury.—
          Governor Rutledge declines going to Holland.— The Affair of Longchamps is adjusted—he stays where he is.—
          With great Esteem and Regard I am / Dear Sir / Your most obt. & very hble: Servt.
          
            John Jay
          
        